Defendants have appealed *962from a judgment in plaintiffs’ favor based on the verdict of a jury and also from an order denying then motion for a new trial. This is an action on a Are insurance policy in which plaintiffs have recovered judgment against defendants. The insurance policy was issued to Maria Hipfl covering real and personal property in Greene county, N. Y. After the issuance of the policy and while it was in effect Mrs. Hipfl transferred the real estate to plaintiffs and notified the general agent of defendants of such transfer. The jury was justified in finding that the agent agreed to make the transfer and also that plaintiffs notified defendants of such transfer by registered mail. Before any endorsement was actually made on the policy a fire occurred which damaged the real estate and personal property considerably. Defendants paid the insurance on the personal property but declined to assume liability for the damage to the real estate, claiming that the insurance policy was void because of the failure to have attached thereto a rider showing the transfer. The jury found that defendants and their agent had waived this requirement. The evidence sustains the finding of the jury. Judgment and order unanimously affirmed, with costs. Present — ■ Hill, P. J., Crapser, Bliss, Heffernan and Poster, JJ.